Title: From George Washington to Bushrod Washington, 29 June 1796
From: Washington, George
To: Washington, Bushrod


        
          Dear Bushrod,
          Mount Vernon 29th June 1796.
        
        You have not informed me what or whether any thing has been done in the Court of Chancery (in this State) for bringing the acct of my administration of Colo. Colvills Estate to a close, that my hands may be entirely clear, of it. I therefore give you the trouble of this enquiry: as I am extremely anxious to be acquitted. The balance due from me, (and at present lodged in the Bank of Alexandria) is ready to be applied in any manner and at any moment to the Chancellors order.
        I drew a prize in Colo. Byrds lottery, of a half acre lot—no. 265—I believe in the Town of Manchester and I have a lot in some Town that was established on James River (below Richmd) by a certain John Wood for which I have a deed (but it is in Philadelphia) if these are to be found and worth your acceptance, I will give them to you—I am entitled also in partnership with, or the Heirs of Peyton Randolph, Richard Randolph Mr Fitzhugh

of Chatham, George Wythe, Richard Kidder Medde[,] Lewis Burwell, John Wales Nathaniel Harrison Junr—and Thomson Mason—to a tenth part of two or three half acre lots & 200 acre lots in the aforesaid lottery—But as Thomson Mason (with or without authority) sold this property and never to me at least accounted, for an ioto of the amount little I presume is to be expected from this concern but if you think or find it otherwise upon enquiry, I give you all the Interest I have therein & you may act accordingly. With sincere friendship I remain Yr Affec. Uncle
        
          Go: Washington
        
      